Order entered October 9, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00143-CV

                     THEODORE SIMMONS, Appellant

                                       V.

                    MIDLAND FUNDING, LLC, Appellee

               On Appeal from the County Court at Law No. 3
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-01681-C

                                    ORDER

      We REINSTATE this appeal which we abated to allow the trial court an

opportunity to conduct a hearing to determine why the reporter’s record of the

September 19, 2019 bench trial had not been filed. Following an extension, the

hearing was to be held by October 9, 2020.

      Before the Court is a copy of the trial court’s October 6, 2020 amended

order to show cause. The order reflects the hearing was scheduled October 5, 2020

but LaToya Young, the court reporter responsible for the missing record, failed to

appear. We construe the copy of the order as a request for extension of time to
conduct the hearing. We GRANT the request. The hearing shall be held October

19, 2020 as set by the trial court in the amended order to show cause. As ordered

by the trial court, Ms. Young shall be present at the hearing. Janet Wright, Official

Court Reporter for County Court at Law No. 3, shall also be present.

      The trial court shall make written findings concerning the reasons the record

has not been filed and the solution to getting the record filed with this Court. The

findings shall be filed in a supplemental clerk’s record no later than October 22,

2020. A supplemental reporter’s record of the hearing shall also be filed no later

than October 22, 2020.

      By order dated August 10, 2020 order, we directed Ms. Young to not sit as a

reporter until the missing record was filed. That order REMAINS IN EFFECT.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Sally Montgomery, Presiding Judge of County Court at Law No. 3;

Dallas County Clerk John F. Warren; Ms. Wright; Ms. Young; the Dallas County

Auditor; and, the parties.

      We again ABATE the appeal to allow the trial court an opportunity to

conduct the hearing. The appeal will be reinstated no later than October 28, 2020.


                                             /s/    BILL WHITEHILL
                                                    JUSTICE